      Case: 1:19-cr-00438-DCN Doc #: 35 Filed: 12/30/19 1 of 2. PageID #: 149



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    :       CASE NO. 1:19CR438
                                             :
               Plaintiff,                    :
                                             :       JUDGE DONALD C. NUGENT
       vs.                                   :
                                             :
ANTOINE BELL, JR.,                           :       ANTOINE BELL’S SENTENCING
                                             :       MEMORANDUM
               Defendant.                    :

       Antoine Bell submits this sentencing memorandum in support of his request for a

sentence of at the low end of his guidelines range, with recommended mental-health and

substance-abuse treatment.

       Mr. Bell is 27 years old. None of his offenses have been violent crimes. His longest

sentence has been 12 months. His advisory guidelines range of 100 to 125 months in prison is

significantly longer than his prior times in custody. See PSR ¶¶ 32-38.

       Mr. Bell has pleaded guilty to several drug offenses and to possessing a firearm and

ammunition after a felony conviction. He accepts responsibility for his actions and recognizes

that he faces a significant sentence. See PSR ¶¶ 2, 17. He also recognizes that he could benefit

from mental-health and substance-abuse treatment. See PSR ¶¶ 52, 57.

       This is a case where the Court can satisfy the purposes of sentencing without imposing a

lengthy prison term beyond the low end of the guidelines range. Mr. Bell’s prison term will be

many times longer than his prior sentences, reflecting the seriousness of the offense, promoting

respect for the law, and deterring criminal conduct. And by recommending treatment to address

Mr. Bell’s problems with substance abuse, impulse control, and lack of foresight, see PSR ¶ 53,




                                                 1
      Case: 1:19-cr-00438-DCN Doc #: 35 Filed: 12/30/19 2 of 2. PageID #: 150



the Court can provide needed correctional treatment and help protect the public from additional

crimes.

                                            Respectfully submitted,

                                            STEPHEN C. NEWMAN
                                            Federal Public Defender
                                            Ohio Bar: 0051928

                                            /s/Darin Thompson
                                            DARIN THOMPSON
                                            Assistant Federal Public Defender
                                            Ohio Bar: 0067093
                                            Office of the Federal Public Defender
                                            1660 West Second Street, Suite 750
                                            Cleveland, OH 44113
                                            (216)522-4856 Fax:(216)522-4321
                                            E-mail: darin_thompson@fd.org




                                               2
